                         UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

NICHOLAS J. RANDALL and FAN
FENG,

                       Plaintiffs,

v.                                                           Case No: 6:17-cv-2103-Orl-31EJK

OFFPLAN MILLIONAIRE AG,
CAPINVEST LLC, JOACHIM OLIVER
NEDELA, STEPHEN JORDAN-
QUAYLE, CARL DHIR, CRESCENT
REAL ESTATE MANAGEMENT, INC.,
DANIEL J. DORAN, JR. and
LUCRETIA L. DORAN,

                       Defendants.


                                              ORDER
       This matter comes before the Court without oral argument on the Motion to Dismiss (Doc.

56) filed by Defendant Joachim Oliver Nedela (henceforth, “Nedela”), Magistrate Judge Smith’s

Report and Recommendation (Doc. 96) that the motion be granted, the objection (Doc. 97) filed

by the Plaintiffs, and Nedela’s response (Doc. 98) to that objection.

       I.      Overview

       The Plaintiffs contend that the Defendants engaged in wire and mail fraud involving the

sale of real property in Florida and two other states in violation of both the Federal Racketeer

Influenced Corrupt Organizations Act, 18 U.S.C. §§ 1961-1968, and the Florida Racketeer

Influenced and Corrupt Organizations Act, Fla. Stat. §§ 895.01-895.06. Six of the Defendants

have been defaulted, and one has not been served. Nedela, a German citizen residing in

Switzerland, is the only Defendant who has been served but has not defaulted. He contends that
he is not subject to personal jurisdiction in this Court. In the wake of his motion to dismiss, the

parties conducted discovery regarding the jurisdictional issue, including a deposition of Nedela

(Doc. 91). The Plaintiffs then filed a response to his motion (Doc. 92), to which Nedela replied

(Doc. 95).

       Upon review of the foregoing, Judge Smith recommended that Nedela’s motion be

granted. (Doc. 96 at 20). Judge Smith found that the Plaintiffs had not sufficiently established

Nedela’s knowing participation in the RICO conspiracy 1 – which would, in turn, make it possible

to establish jurisdiction under Florida’s long-arm statute, 2 Fla. Stat. § 48.193. In Judge Smith’s

view, Nedela’s deposition testimony and exhibits rebutted the Plaintiffs’ allegations in the

complaint of his knowing participation in the conspiracy, and the Plaintiffs had not produced any

evidence in support of those allegations. 3 (Doc. 96 at 14-16).

       Furthermore, even assuming arguendo that the Plaintiffs could establish that Nedela

agreed to the overall objective of the conspiracy, Judge Smith found that this Court’s exercise of

jurisdiction over Nedela would not satisfy the requirements of due process. 4 He found that



       1
          See, e.g., Republic of Panama v. BCCI Holdings (Luxembourg) S.A., 119 F.3d. 935, 950
(11th Cir. 1997) (stating that plaintiff can establish defendant’s participation in a RICO conspiracy
by, inter alia, showing that defendant agreed to the overall objective of the conspiracy).
       2
         See, e.g., United Techs. Corp. v. Mazer, 556 F.3d 1260, 1281–82, (11th Cir. 2009)
(holding that Florida’s long-arm statute can support jurisdiction over any alleged conspirator
where another co-conspirator commits an act in Florida in furtherance of the conspiracy).
       3
           See Morris v. SSE, Inc., 843 F.3d 489, 492 (11th Cir. 1988) (holding that, in context of
motion to dismiss for lack of personal jurisdiction where no evidentiary hearing is held, district
court must construe allegations of complaint as true to the extent they are uncontroverted and
where evidence conflicts, must construe all reasonable inferences in favor of the non-movant
plaintiff).
       4
          See Madara v. Hall, 916 F.2d 1510, 1515–16 (11th Cir. 1990) (assertion of jurisdiction
over nonresident defendant comports with requirements of due process where defendant has
established minimum contacts with state and where such assertion would not offend traditional


                                                -2-
Nedela lacked sufficient minimum contacts with Florida because the only acts he took involving

the state involved the execution of deeds and other documents, in his corporate capacity in

Switzerland, that were delivered to this state. (Doc. 96 at 18). He also found that the exercise of

jurisdiction over Nedela in this Court would not comport with “fair play and substantial justice,”

primarily because the burden on Nedela – a resident of Switzerland who does not do business in

this state – to defend this suit here would be so great. In addition, Judge Smith found that

litigation in this state was not likely to result in efficient resolution of the controversy or the

advancement of fundamental substantive societal policies. (Doc. 96 at 18-20).

        The Plaintiffs object to Judge Smith’s conclusion that they had failed to sufficiently

establish Nedela’s knowing participation in the conspiracy. They argue that this conclusion

conflicts with the evidence of Nedela’s extensive involvement in the corporations at the heart of

the RICO enterprise, from initially creating them to signing off on all of the transactions with

which they were involved. (Doc. 97 at 5). The Plaintiffs complain that the “fraud was … readily

apparent … from the property records, agreements, and invoices passing across his desk for

approval and processing” and that Nedela “continued to perform his duties with knowledge and

information that his co-defendants were fraudsters and bad actors.” (Doc. 97 at 6). But the only

support the Plaintiffs offer for these assertions is a string-cite of exhibits that had been attached to

their response to Nedela’s motion to dismiss. They do not even identify the cited exhibits, much

less explain how they support an inference that Nedela agreed to participate in the alleged

conspiracy. The Court agrees with Judge Smith’s conclusion that, even construing the unrebutted

allegations of their pleading in their favor, the Plaintiffs have not established that Nedela agreed to

the overall objective of the alleged conspiracy so as to bring him within the ambit of Florida’s


notions of fair play and substantial justice).



                                                   -3-
long-arm statute. Because this requires granting the instant motion, the Court does not reach the

issue of whether an assertion of personal jurisdiction over Nedela would satisfy the requirements

of due process.

       Accordingly, it is

       ORDERED AND ADJUDGED that

       1.      The Plaintiffs’ objection to the Report and Recommendation (Doc. 97) is

OVERRULED;

       2.      The Report and Recommendation (Doc. 96) is CONFIRMED and ADOPTED IN

PART, as discussed above, and made a part of this order;

       3.      The Motion to Dismiss (Doc. 56) is GRANTED; and

       4.      The Amended Complaint (Doc. 17) is DISMISSED WITHOUT PREJUDICE.

       DONE and ORDERED in Chambers, Orlando, Florida on October 22, 2019.




                                               -4-
